JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed June 7, 2011 be affirmed, as appellant’s claims are frivolous and, indeed, essentially fictitious. See, e.g., Hagans v. Lavine, 415 U.S. 528, 536-37, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974); Tooley v. Napolitano, 586 F.3d 1006, 1009 (D.C.Cir.2009); Best v. Kelly, 39 F.3d 328, 330 (D.C.Cir.1994).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The *3Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.